       Case 3:18-cv-01905-MO           Document 69   Filed 05/07/19   Page 1 of 5




  Christopher B. Marks, OSB#833911
  Robert D. Scholz, OSB#773379
  MacMILLAN, SCHOLZ & MARKS, P.C.
  900 SW Main Street, Suite 1800
  Portland, OR 97204
  Phone: (503) 224-2165
  Fax: (503) 224-0348
  cmarks@msmlegal.com
  rscholz@msmlegal.com

      OfAttorneys for Third-Party Defendant Resource Engineered Products, LLC

                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION

 UNITED STATES OF AMERICA for the use
 and benefit of CONSOLIDATED                  Case No. 3:18-cv-01905-MO
 ELECTRICAL DISTRIBUTORS, INC., a
 Delaware corporation, dba CED POWER,
                                              ANSWER OF THIRD-PARTY
                   Plaintiff,                 DEFENDANT RESOURCE
                                              ENGINEERED PRODUCTS, LLC TO
                    v.
                                              SECOND AMENDED THIRD-PARTY
                                              COMPLAINT
NOVA GROUP, INC., a California
corporation; FEDERAL INSURANCE
COMPANY, an Indiana corporation; and
LIBERTY MUTUAL INSURANCE
COMPANY, a Massachusetts corporation,

                  Defendants.
UNITED STATES OF AMERICA for the use
and benefit of CONSOLIDATED
ELECTRICAL DISTRIBUTORS, INC., a
Delaware corporation, dba CED POWER,

             Third-Party Plaintiff,
                    v.
 Page -1- ANSWER OF THIRD-PARTY DEFENDANT RESOURCE ENGINEERED
PRODUCTS, LLC TO SECOND AMENDED THIRD-PARTY COMPLAINT
         Case 3:18-cv-01905-MO           Document 69      Filed 05/07/19     Page 2 of 5




 INDUSTRIAL ELECTRIC MFG, INC., a
 suspended California entity; RESOURCE
 ENGINEERED PRODUCTS, LLC, an
 Oregon limited liability company; and THE
 NEW IEM, LLC, a California limited liability
 company,

                 Third-Party Defendants.

       In Answer to third-party plaintiff CED Power's ("CED")Second Amended Third-Party

Complaint, third-party defendant Resource Engineered Products, LLC ("REP") hereby admits,

denies, alleges as follows:

        I . Paragraph I calls for a legal conclusion to which no response is required. To the

extent a response is required, REP denies paragraph 1.

       2. REP lacks knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraphs 2 through 5, and 7, and therefore denies paragraphs 2 through 5, and 7.

       3. REP admits paragraph 6.

       4. In response to paragraph 8, REP admits that CED purchased some materials from

REP, but lacks knowledge or information sufficient to form a belief about the remaining

allegations contained in paragraph 8, and therefore denies the remainder of paragraph 8.

       5. In response to the allegations contained in paragraph 9, REP admits that CED filed a

Complaint against NOVA, but REP denies the allegations of the Complaint and Third-Party

Complaint as specified in this Answer.

       6. REP denies the allegations contained in paragraph 10.

       7. In response to the allegations contained in paragraph 11, see responses to paragraphs 1


 Page -2- ANSWER OF THIRD-PARTY DEFENDANT RESOURCE ENGINEERED
PRODUCTS, LLC TO SECOND AMENDED THIRD-PARTY COMPLAINT
           Case 3:18-cv-01905-MO          Document 69        Filed 05/07/19     Page 3 of 5




through 10 listed above.

          8. REP denies the allegations contained in paragraph 12.

          9. In response to the allegations contained in paragraph 13, see responses to paragraphs 1

through 10 listed above.

          10. REP denies the allegations contained in paragraph 14.

          11. In response to the allegations contained in paragraph 15, see responses to paragraphs

I through 10 listed above.

          12. REP denies the allegations contained in paragraph 16.

          13. In response to the allegations contained in paragraph 17, see responses to paragraphs

1 through 10 listed above.

          14. REP denies the allegations contained in paragraph 18.

          15. REP denies the allegations contained in paragraphs 19 and 20.

          16. The allegations contained in paragraph 21 are not directed against REP. To an extent

any response is required, REP denies paragraph 21.

          17. REP denies each and every remaining allegation in third-party plaintiff's Second

Amended Third-Party Complaint.

                                    AFFIRMATIVE DEFENSES

          18. Third-party plaintiff's Second Amended Third-Party Complaint fails to state a claim

for indemnity, contribution, or declaratory judgment against REP.

          19. Third-Party Plaintiff's claims are barred by the doctrines of waiver, estoppel, and/or

laches.


 Page -3- ANSWER OF THIRD-PARTY DEFENDANT RESOURCE ENGINEERED
PRODUCTS, LLC TO SECOND AMENDED THIRD-PARTY COMPLAINT
         Case 3:18-cv-01905-MO          Document 69         Filed 05/07/19      Page 4 of 5




       20. Third-Party Plaintiff has failed to mitigate its damages, if any.

       21. Third-Party Plaintiff has failed to file suit within the time limited by statute.

       WHEREFORE, having fully answered the Second Amended Third-Party Complaint of

CED, third-party defendant REP prays that the Third-Party Complaint be dismissed with

prejudice, together with any further relief this Court deems just and proper.

       Dated: May 7, 2019.                     MacMILLAN, SCHOLZ & MARKS, PC

                                                By:      s/Christopher B. Marks
                                                      Christopher B. Marks, OSB#833911
                                                       cmarks@msmlegal.com
                                                      Robert D. Scholz, OSB #773379
                                                      rscholz@msmlegal.com
                                                        Of Attorneys for Third-Party Defendant RE




 Page -4- ANSWER OF THIRD-PARTY DEFENDANT RESOURCE ENGINEERED
PRODUCTS, LLC TO SECOND AMENDED THIRD-PARTY COMPLAINT
         Case 3:18-cv-01905-MO        Document 69    Filed 05/07/19     Page 5 of 5




                                  CERTIFICATE OF SERVICE

        I hereby certify that on May 7, 2019, the following documents: ANSWER OF THIRD-

PARTY DEFENDANT RESOURCE ENGINEERED PRODUCTS, LLC TO SECOND

AMENDED THIRD-PARTY COMPLAINT and CERTIFICATE OF SERVICE were

served upon:

Douglas R. Hookland                             X by first class mail
Scott-Hookland LLP                             X by Court's ECF program
P.Q. Box 23414                                    by e-mail
Tigard, OR 97281                                  by hand delivery
drh a,scott-hookland.com                          by facsimile
                                                  by courier
 Of Attorneys for Plaintiff and
Third-Party Plaintiff
                                               X by first class mail
Dan Gragg
                                               X by Court's ECF program
Seifer, Yeats, Zwierzynski & Gragg, LLP           by e-mail
121 SW Morrison St., Ste. 1025                    by hand delivery
Portland, OR 97204                                by facsimile
graggAsei fer-Yeats. com                          by courier
 OfAttorneys for Defendants

Holly Pettit                                   X by first class mail
Hart Wagner, LLP                               X by Court's ECF program
1000 SW Broadway, 20`h Floor                      by e-mail
Portland, OR 97205                                by hand delivery
                                                  by facsimile
hep@hartwagner.com
                                                  by courier
 Of Attorneys for Third-Party Defendant
The New IEM, LLC


      Dated: May 7, 2019.           MacMILLAN, SCHOLZ & MARKS, PC

                                          By: s/Christopher B. Marks
                                             Christopher B. Marks, OSB#833911
                                              cmarks@msmlegal.com
                                             Robert D. Scholz, OSB #773379
                                             rscholz@msmlegal.com
                                                Of Attorneys for Third-Party Defendant
                                               Resource Engineered Products, LLC
 Page -5- CERTIFICATE OF SERVICE
